09-0640-ag
         Weng v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A077-322-541
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                         Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                         Circuit Judges.
12       ______________________________________
13
14       MEI FANG WENG,
15                Petitioner,
16
17                        v.                                    09-0640-ag
18                                                              NAC
19       UNITED STATES DEPARTMENT OF JUSTICE,
20       AND ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondents.
23       ______________________________________
24
25       FOR PETITIONER:               Yee Ling Poon (Robert Duk-Hwan Kim,
26                                     on the brief), New York, N.Y.
27
 1   FOR RESPONDENTS:       Tony West, Assistant Attorney
 2                          General, Civil Division; Shelley R.
 3                          Goad, Senior Litigation Counsel;
 4                          Katharine E. Clark, Trial Attorney,
 5                          United States Department of Justice,
 6                          Civil Division, Office of
 7                          Immigration Litigation, Washington,
 8                          D.C.
 9
10        UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14        Petitioner, Mei Fang Weng, a native and citizen of the

15   People’s Republic of China, seeks review of a January 23,

16   2009 order of the BIA affirming the November 5, 2002

17   decision of Immigration Judge (“IJ”) George T. Chew denying

18   Weng’s application for asylum, withholding of removal, and

19   relief under the Convention Against Torture (“CAT”).     In re

20   Mei Fang Weng, No. A 077 322 541 (B.I.A. Jan. 23, 2009),

21   aff’g No. A 077 322 541 (Immig. Ct. N.Y. City Nov. 5, 2002).

22   We assume the parties’ familiarity with the underlying facts

23   and procedural history of the case.

24   I.   Scope of Review

25        When the BIA adopts the conclusions of the IJ and

26   upholds the IJ’s adverse credibility finding, but does so

27   for reasons other than those cited in the IJ’s decision,

                                  2
1    this Court reviews the decision of the IJ as supplemented by

2    the BIA, provided that the BIA’s supplemental findings do

3    not extend beyond the scope of its review under 8 C.F.R.

4    § 1003.1(d)(3)(i), (iv).     See Xian Tuan Ye v. DHS, 446 F.3d

5    289, 293, 296 (2d Cir. 2006).       Weng asserts that the BIA did

6    not clearly affirm the IJ’s adverse credibility

7    determination.     That argument lacks merit because the BIA

8    found no error in the IJ’s denial of Weng’s application for

9    relief “for failing to meet her burden of proof” and noted

10   that the IJ’s decision was based on an adverse credibility

11   determination.

12       In affirming the IJ’s credibility determination, the

13   BIA made an additional finding concerning Weng’s credibility

14   – that the submission of an abortion certificate was

15   inconsistent with country conditions evidence indicating

16   that such certificates are only issued for voluntary

17   abortions.     Weng asserts that this constituted impermissible

18   factfinding.     See 8 C.F.R. § 1003.1(d)(3).    However, in the

19   IJ’s July 2001 decision, which was superceded by his

20   November 2002 decision, the IJ made much the same finding as

21   the BIA.     Thus, the BIA’s finding was based on facts already

22   in the record.     See Xian Tuan Ye, 446 F.3d at 296.



                                     3
1    II.   Adverse Credibility Determination

2          We review the agency’s factual findings, including

3    adverse credibility findings, under the substantial evidence

4    standard.   8 U.S.C. § 1252(b)(4)(B); see also Corovic v.

5    Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).     We review de novo

6    questions of law and the application of law to undisputed

7    fact.   See Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

8          Substantial evidence supports the agency’s adverse

9    credibility determination.     See Corovic, 519 F.3d at 95.   As

10   the IJ found, Weng testified that she was working as a

11   school teacher when she found out she was pregnant, but the

12   abortion certificate she submitted listed her occupation as

13   “housework.”   Although Weng asserts that she adequately

14   explained this inconsistency, her explanation would not

15   compel a reasonable factfinder to credit it.     See Majidi v.

16   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     Additionally,

17   the BIA reasonably found that Weng’s submission of an

18   abortion certificate undermined her claim that her abortion

19   was forced in light of country conditions evidence

20   indicating that such certificates are generally only issued

21   for voluntary abortions.     See Xiao Xing Ni v. Gonzales, 494

22   F.3d 260, 263 (2d Cir. 2007); Tu Lin v. Gonzales, 446 F.3d



                                     4
1    395, 400 (2d Cir. 2006).

2        The agency also reasonably found that Weng’s failure to

3    provide any corroborating letters or affidavits from any of

4    the individuals she mentioned during her testimony further

5    placed her credibility in question.   See Biao Yang v.

6    Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).   Contrary to

7    Weng’s assertion, an IJ need not first identify the

8    particular pieces of missing, relevant evidence, and show

9    that this evidence was reasonably available to the applicant

10   before relying on a lack of corroboration to support an

11   adverse credibility finding.   See Diallo v. Gonzales, 445

12   F.3d 624, 633-34 (2d Cir. 2006).   Because Weng’s testimony

13   was not otherwise credible, the agency properly relied on

14   the lack of corroborative evidence.

15       Because substantial evidence supports the agency’s

16   adverse credibility determination, see Corovic, 519 F.3d at

17   95, Weng’s claims for asylum, withholding of removal, and

18   CAT relief each fail because the only evidence that she was

19   likely to be persecuted or tortured depended upon her

20   credibility.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d

21   Cir. 2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

22   520, 523 (2d Cir. 2005).



                                    5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any pending motion

3    for a stay of removal in this petition is DISMISSED as moot.

4    Any pending request for oral argument in this petition is

5    DENIED in accordance with Federal Rule of Appellate

6    Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10
11                               By:___________________________




                                   6